DETAILED ACTION
This Action is responsive to the Amendment filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marimuthu (US 2014/0077364).

Regarding claim 1, Marimuthu (see, e.g., FIG. 6a – FIG. 6i) discloses a method, comprising:
forming an opening in a core layer 192 of an interposer 190 (Para 0059, Para 0060);
forming a reinforcing structure 194, 196, 198 in the opening, the reinforcing structure 194, 196, 198 extending from a first surface e.g., bottom surface of the interposer 190 to a second surface e.g., top surface of the interposer 190, the reinforcing structure 194, 196, 198 electrically floating Para (0064);
202 (202a/202b) on the interposer 190 at the first surface e.g., bottom surface of the interposer 190 (Para 0067); 
bonding the first connectors 202 (202a/202b) of the interposer 190 to second connectors e.g., portion of conductive layer 222 extended into removed portion of encapsulant 214 creating a contact (see also FIG. 6f and FIG. 6g)  of a first package device 124,220 (Para 0063, Para 0072); and
forming a molding compound 214 between the interposer 190 and the first package device 124, 220 (Para 0069).

Regarding claim 2, Marimuthu (see, e.g., FIG. 6a – FIG. 6i) teaches the step of forming an adhesive layer e.g., die attach adhesive between an integrated circuit die 124 of the first package device 124, 220 and the interposer 190, the adhesive layer e.g., die attach adhesive contacting both the integrated circuit die 124 and the interposer 190 (Para 0066).

Regarding claim 21, Marimuthu (see, e.g., FIG. 6a – FIG. 6i) discloses a method comprising:
providing a first device package 124, 220, the first device package 124, 220 comprising:
an integrated circuit die 124 having an active side e.g., bottom side, the active side facing downward, 
a redistribution structure 220 coupled to one or more contacts 130, 132 of the integrated circuit die 124, and
first contacts e.g., portion of conductive layer 222 extended into removed portion of encapsulant 214 (see also FIG. 6f and FIG. 6g) disposed at an upper surface of the redistribution structure 220; and 
190 to the first package device 124, 220, the interposer 190 comprising: 
a substrate core layer 192,
one or more metal vias 194 (outer) disposed in the substrate core layer 192, one or more reinforcing structures 194 (inner) disposed in the substrate core layer 192, the one or more reinforcing structures 194 (inner) being electrically floating (see, e.g., Para 0064), and
second contacts 202 (202a/202b) disposed at a lower surface of the interposer 190 (Para 0067); and
bonding the interposer 190 to the first device package 124, 220, the bonding coupling the first contacts e.g., portion of conductive layer 222 extended into removed portion of encapsulant 214 (see also FIG. 6f and FIG. 6g)  to respective ones of the second contacts 202 (202a/202b) (Para 0059, Para 0062, Para 0064, Para 0066, Para 0067, Para 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu (US 2014/0077364), in view of Kim (US 2015/0342046).

Regarding claim 22, Marimuthu (see, e.g., FIG. 6a – FIG. 6i) teaches that the interposer 190 further comprises: a metallization 200 formed on the substrate core layer 192, the metallization 200 comprising bond pads 200 (Para 0063). However, Marimuthu fails to expressly 
Kim (see, e.g., FIG. 16, FIG. 17), in a similar field of endeavor, teaches a second substrate core layer 135 formed over the metallization 150; and third contacts 160 formed through the second substrate core layer 135 and coupled to the bond pads 150 for the purpose of manufacturing a multi-layer circuit board capable of realizing densification and high integration of mounting components to achieve miniaturization and thinness of an electronic device (Para 0003, 0025, Para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second substrate core layer formed over the metallization; and third contacts formed through the second substrate core layer and coupled to the bond pads of Kim to the interposer of Marimuthu for the purpose of manufacturing a multi-layer circuit board capable of realizing densification and high integration of mounting components to achieve miniaturization and thinness of an electronic device (Para 0003).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu (US 2014/0077364), in view of Kim (US 2015/0342046), and further in view of Marin (US 2020/0083164).

Regarding claim 23, although Marimuthu/Kim show substantial features of the claimed invention, Marimuthu/Kim fail to expressly teach the interposer further comprises a metal liner layer surrounding a side and bottom of each of the third contacts, the metal liner layer being interposed between the third contacts and the bond pads.
Marin (see, e.g., FIG. 3F), in a similar field of endeavor, teaches and interposer 412 further comprising a metal liner layer 305 surrounding a side and bottom of each of the contacts 340 for the purpose providing adhesion between the dielectric and the vias (Para 0066, Para 0071). The combination of Kim (see, e.g., FIG. 16, FIG. 17)/Marin (see, e.g., FIG. 3F) teaches that the metal 305 (of Marin) being interposed between the third contacts 160 (of Kim) and the bond pads 150 (of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a metal liner layer surrounding a side and bottom of each of the contacts of Marin to the third contacts in the interposer of Marimuthu/Kim for the purpose providing adhesion between the dielectric and the vias (Para 0066).

Allowable Subject Matter
Claims 26-32 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817